Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2022 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the top, bottom and central portions of the support must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Support for the gaseous fluid flow being a positive flow is not supported by the originally filed specification. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17, 21-22, 25 and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 15, the applicant claims the support has “a top portion, a bottom portion, a central portion” and further claims the generating member is “on the top portion of the support in a central portion”. It is unclear what the applicant is referring to as the top, bottom and central portion as these are not illustrated in the drawings and the central portion appears to be claimed twice. For examination purposes, the top portion is being interpreted as an upper surface facing away from the patient in use, the bottom portion is being interpreted as the side opposite the tip portion which faces the user in use and the central portion is being interested as a central portion of the entire support, such as a middle portion of the support which includes the top and bottom portions, however, the applicant should amend the claim to clarify what is being claimed.  
Further the limitations of the arcuate portion “extending to distal portions of the support” and the arcuate portions “engage in distal, lateral areas of the mouth” are unclear. For examination purposes, the limitations are being interested as the arcuate portion extend from a distal portion of the support and in use the arcuate portions are configured to engage in distal lateral areas of the mouth. 
With respect to claim 29 it is unclear what the applicant is trying to claim with respect to the positive fluid flow. Such that if the air flow is positive as in air flow comes out of the aperture, the particles and such would be blown up onto the patient.  The applicant should amend the claim to clarify what is being claimed.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15, 17, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamsson (WO 89/10154)  in view of Cohen et al. (4,019,255) in view of Pabalan, Jr. (3,735,491).
 Williamsson teaches an auxiliary device for a dental procedure that exerts a barrier effect between an inner area of a mouth of a patient and the outside of the mouth of the patient, comprising a support to be placed in a perioral area of the patient that comprises a top portion, a bottom portion, a central portion and a buccal expansion element formed by two identical portions extending to the distal portions of the support (see figs. 2-5), a generating member 4 of a gaseous fluid flow to cause a barrier effect between the inner area of the mouth of the patient and the outside of the mouth of the patient (see abstract, pg. 2, ll. 10-13, such that it creates a barrier effect as claimed such that is provides suction of the exhaled air, such that the generating member is the suction openings 2/3/4/5), the generating member formed by at least one duct including at one of its ends an aperture that is placed in the exterior of the perioral area of the patient on the top portion of the support wherein the generating member is arranged in a central portion of the support (outlet 4 is in the central portion) between the two identical portioned and the two identical portioned engage in distal, lateral areas of the mouth of the patient (see fig. 1). Williamsson teaches the invention as substantially claimed and discussed above, however, does not specifically teach the two identical portions being arcuate portions and the generating member is attached to the top portion of the support in a central portion.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Cohen teaches an auxiliary device for a dental procedure comprising a support 27 to be placed in a perioral area of the patient comprising a top portion, a bottom portion, a central portion (such that the top is the portion facing outwards and the bottom portion is the portion facing the user) and a buccal expansion element 16 formed by two identical arcuate portions 17/18/20 extending to distal portions of the support (see figs 1-2) and a generating member 51 located near a central portion of the support 9see fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the two identical portions of Williamsson with the two identical arcuate portions taught by Cohen in order to retract a larger portion of the users mouth to provide a larger opening for performing the dental procedure. Williamsson/Cohen teaches the invention as substantially claimed and discussed above, however, does not specifically teach the generating member is attached to the top portion of the support in a central portion.
Pabalan teaches an auxiliary device for a dental procedure comprising a support 30b that comprises a top portion, a bottom portion (such that the top portion is the surface facing outwards and the bottom surface is the surface facing the patient), a central portion and a buccal expansion element formed by two identical portions 12/14 extending to distal portions of the support (see fig. 4) and a generating member 58 of a gaseous fluid flow, the generating member is placed on the top portion of the support (see fig. 4, wherein generating member 58 is located on the top portion of element 30b) in a central portion and the two identical portioned engage in distal lateral areas of the mouth of the patient (see fig. 4 and fig. 1 which shows the device in the mouth). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the integral support and generating member taught by Williamsson/Cohen to have a separate support with an attached generating member as taught by Pabalan in order to easily manufacture the device such that two separate parts can easily be assembled together and in order to provide different material properties to the two parts, i.e. the support with the expansion element and the generating member so that the support can provide the desired force to be applied to the expansion element.
With respect to claim 17, Williamsson teaches another end 5 of said duct 4 is connectable to an aspiration pump (see abstract, pg. 4, lines 4-5, such as connection to a low pressure device and the ports are suction ports).
With respect to claim 25 wherein an aspiration pump controls the flow of the gaseous fluid (see abstract, pg. 4, lines 4-5, such as connection to a low pressure device and the ports are suction ports, such that it controls the fluid flow).
  
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamsson (WO 89/10154)  in view of Cohen et al. (4,019,255) in view of Pabalan, Jr. (3,735,491) as applied to claim 15 above, and further in view of Bakels (4,252,054)
Williamsson/Cohen/Pabalan teaches the invention as substantially claimed and discussed above, however, does not specifically teach the aperture is elongated and has a central portion of greater width.
Bakels teaches an auxiliary device for a dental procedure comprising a generating member of a gaseous fluid flow comprising an aperture which is elongated and has a central portion of greater with (see fig. 1, such that the aperture of element 48 is elongated with a central portion of greater width). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the shape of the aperture as taught by Williamsson/Cohen/Pabalan in order to cover the majority of the mouth. Such that the greater area of the mouth in which the air flow is provided the more exhaled air can be suctioned and contained.  

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamsson (WO 89/10154)  in view of Cohen et al. (4,019,255) in view of Pabalan, Jr. (3,735,491) as applied to claim 15 above, and further in view of Doty et al.
(2008/0276941).
Williamsson/Cohen/Pabalan teaches the invention as substantially claimed and discussed above, however, does not specifically teach the gaseous fluid flow is a laminar flow.
Doty teaches an auxiliary device for use during a dental procedure wherein a generating member produces a laminar flow (par. 83). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Williamsson/Cohen/Pabalan with the laminar fluid flow taught by Doty in order to prevent particles from escaping, such that the smooth air flow does not disrupt the particles.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamsson (WO 89/10154)  in view of Cohen et al. (4,019,255) in view of Pabalan, Jr. (3,735,491) as applied to claim 15 above, and further in view of Dorfman et al. (2008/0064001).
Williamsson/Cohen/Pabalan teaches the invention as substantially claimed and discussed above however, does not specifically teach the support further includes at least one support for saliva aspiration cannulas or ejectors.
Dorfman teaches an auxiliary device including at least one support for saliva aspiration cannulas or ejectors (see fig. 10a, par. 110). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Williamsson/Cohen/Pabalan with the clip taught by Dorfman in order to prevent the user from dropping the aspiration tube during use.

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamsson (WO 89/10154)  in view of Cohen et al. (4,019,255) in view of Pabalan, Jr. (3,735,491) as applied to claim 15 above, and further in view of Paschal (4,967,320).
Williamsson/Cohen/Pabalan teaches the invention as substantially claimed and discussed above however, does not specifically teach the gaseous fluid flow is positive gaseous fluid flow.
Paschal teaches an auxiliary device for a dental procedure for creating a barrier effect in which the fluid flow is a positive fluid flow (see abstract). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the negative fluid flow as taught by Williamsson/Cohen/Pabalan with a positive fluid flow as taught by Paschal in order direct the vapors and such from the patient’s mouth in the desired direction (see 112 rejection above regarding new matter).

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamsson (WO 89/10154)  in view of Cohen et al. (4,019,255) in view of Pabalan, Jr. (3,735,491) as applied to claim 15 above, and further in view of Nepon et al. (5,513,632).
Williamsson/Cohen/Pabalan teaches the invention as substantially claimed and discussed above however, does not specifically teach the generating member comprises a bend between the aperture at one end of the generating member and a tubular section at another end of the generating member.
Nepon teaches an auxiliary device for dental procedures wherein the generating member  comprises a bend between the aperture at one end of the generating member and a tubular section at another end of the generating member (see fig. 4, such that the bend is the curved side from opening 20 to end 22). It would have been obvious to one having ordinary skill in the art to modify the generating member taught by Williamsson/Cohen/Pabalan to have a bend as taught by Nepon in order to provide a larger opening near the mouth to allow for more air to be suctioned and allow for attachment to a regular suction portion, i.e. a circular tube connection.  
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        7/13/2022